DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This Office Action is in response to the application 16/450,682 filed on 06/24/2019.
           Claims 1-30 are pending in Instant application.

Information Disclosure Statement
3.      The information disclosure statements (IDS) submitted on 12/16/2019, 09/09/2020 and 03/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.        Claims 4-5, 12-13, 18-19 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the legacy audio data" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and (ii) it is not clear how-the term “enhanced audio data” in the second line of claim 4 relates to the “enhanced audio data” introduced in the line 17 of claim1,to which claim 4 refers. Appropriate clarification is requested.

          Dependent claim 5 is also rejected based on their dependency to the defected parent claim 4.  
         
         Claim 12 recites the limitation "the legacy audio format" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

       Claim 12 recites the limitation "the extended audio data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

      Claim 13 recites the limitation "the extended audio data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

      Claim 18 recites the limitation "the legacy audio data" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and (ii) it is not clear how-the term 

       Dependent claim 19 is also rejected based on their dependency to the defected parent claim 18.

       Claim 26 recites the limitation "the legacy audio format" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

     Claim 26 recites the limitation "the extended audio data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

    Claim 27 recites the limitation "the extended audio data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.



Claim Rejections - 35 USC § 103
5.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.      Claims 1-8, 10-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2014/0016784 A1); and further in view of You et al. (US 6226616 B1).
Regarding Claim 1, Sen teaches a device configured to process a backward compatible bitstream ([Fig 3A, Fig 11, paragraph 0048] describes apparatus processing a backward compatible bitstream), 
     the device comprising: one or more memories configured to store at least a portion of the backward compatible bitstream ([Fig 11] describes apparatus having processor and memory [paragraph 0048, 0074] describes a backward compatible bitstream stored on a storage medium), 
      the backward compatible bitstream conforming to a legacy transport format ([paragraph 0046-0047] describes the backward compatible bitstream compatible to a legacy transport format); 
      and one or more processors configured to ([Fig 11] describes apparatus having processor and memory): 
      obtain, from the backward compatible bitstream, a first audio transport stream representative of first audio data ([paragraph 0076, 0080, 0084-0085] describes obtain transport stream (e.g. first transport stream) represents a core audio stream data (e.g. first audio data) from the backward compatible bitstream); 
      obtain, from the backward compatible bitstream, a second audio transport stream representative of second audio data ([paragraph 0076, 0080, 0084-0085] describes obtain another transport stream (e.g. second transport stream) represents an extension audio stream data (e.g. second audio data) from the backward compatible bitstream); 
       obtain enhanced audio data ([paragraph 0076, 0080-0081] describes obtain enhanced audio data from combining core audio stream data to extension audio stream data);

      Sen fails to teach obtain, from the backward compatible bitstream, one or more indications representative of synchronization information for one or more of the first audio transport stream and the second audio transport stream; synchronize, based on the one or more indications representative of the synchronization information, the first audio transport stream and the second audio transport to obtain synchronized audio data stream; wherein obtain enhanced audio data based the synchronized audio data; 
      However, You teaches obtain, from the backward compatible bitstream, one or more indications representative of synchronization information for one or more of the first audio transport stream and the second audio transport stream ([col 4 lines 43-47, col 5 lines 16-32] describes obtain information (e.g. indications) which represents synchronization information of transport stream represents a core audio stream data and another transport stream represents an extension audio stream data from the backward compatible bitstream);
      synchronize, based on the one or more indications representative of the synchronization information, the first audio transport stream and the second audio transport to obtain synchronized audio data stream ([col 5 lines 16-35] describes obtain high quality combined (e.g. synchronize) audio data stream from synchronize frames based on synchronization information such as time related information of transport stream represents a core audio stream data and transport stream represents an extension audio stream data);

       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include obtaining synchronized audio data stream from the backward compatible bitstream and obtaining enhanced audio data based the synchronized audio data as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of established low bit-rate audio coding systems without loss of decoder compatibility ([You: [col 1 lines 8-10]).

     Regarding Claim 2, the combination of Sen and You teach the device, wherein the first audio data comprises legacy audio data that conforms to a legacy audio format (Sen: [paragraph 0043, 0072] describes the core audio stream data (e.g. first audio data) includes legacy audio format).

     Regarding Claim 3, the combination of Sen and You teach the device of claim 2, wherein legacy audio format comprises one of a monophonic audio format, or a stereo audio format (Sen: [paragraph 0037, 0043] describes legacy audio format includes 1.0 (monophonic audio format), 2.0 (stereophonic audio format)).

      Regarding Claim 4, the combination of Sen and You teach the device, wherein the second audio data comprises extended audio data that enhances the legacy audio data 

     Regarding Claim 5, the combination of Sen and You teach the device of claim 4, wherein the enhanced audio format comprises one of a 7.1 surround sound format and a 7.1 + 4H surround sound format (Sen: [paragraph 005-0060, 0085] describes enhanced audio format such as surround sound format i.e.7.1).
   
      Regarding Claim 6, the combination of Sen and You teach the device, wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream (You: [page 4 lines 43-57, col 9 lines 49-55] describes time domain (e.g. timestamp) associated with transport stream represents a core audio stream data and transport stream represents an extension audio stream data), 
      and wherein the one or more processors are configured to synchronize, based on the first timestamps and the second timestamps, each of the one or more first portion of the first audio transport stream and the one or more second portion of the second audio transport stream (You: [page 4 lines 43-57, col 5 lines 16-32] describes synchronize based on time domain (e.g. timestamp) associated with transport stream represents a 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include synchronize, based on the first timestamps and the second timestamps, each of the one or more first portion of the first audio transport stream and the one or more second portion of the second audio transport stream as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to achieve exact time alignment of the decoded core audio and the input audio signals ([You: [col 4 lines 46-47]).

     Regarding Claim 7, the combination of Sen and You teach the device of claim 6, wherein the first portions include first audio frames, and wherein the second portions include second audio frames (You: [ col 5 lines 16-32] describes first portion of synchronize frames includes core audio frame and another portion of synchronize frames includes extension audio frame).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include the first portions include first audio frames and  the second portions include second audio frames as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of established low bit-rate audio coding systems without loss of decoder compatibility ([You: [col 1 lines 8-10]).
       Regarding Claim 8, the combination of Sen and You teach the device of claim 6, wherein each of the first timestamp and the second timestamp is an eight-bit integer that repeats cyclically (You: [Fig 4, col 3 lines 3-11, col 5 lines 16-32] describes Fig 4 shows a cyclic repetition of synchronization words/timestamps CORE_SYNC 61 and EXT_SYNC 60 accommodate any number of bit integer word length (e.g. eight bit integer)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include the first timestamp and the second timestamp is an eight-bit integer that repeats cyclically as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to accommodate changes in PCM sampling frequency, word length and coding bit rates ([You: [col 3 lines 3-6]).

       Regarding Claim 10, the combination of Sen and You teach the device, wherein the legacy transport format comprises a psychoacoustic codec transport format (Sen: [paragraph 0072-0073] describes legacy format includes psycho-acoustically codec format).

      Regarding Claim 11, the combination of Sen and You teach the device of claim 10, wherein the psychoacoustic codec transport format comprises an Advanced Audio Coding (AAC) transport format or an AptX transport format (Sen: [paragraph 0073, 0077] describes psycho-acoustically codec format).includes AAC codec format).

Regarding Claim 12, the combination of Sen and You teach the device, wherein the extended audio data represents higher order ambisonic audio data (Sen: [paragraph 0072, 0077] describes legacy format includes AAC codec format),
      and wherein the one or more processors are configured to obtain the extended audio data from one or more fill elements specified in accordance with the Advanced Audio Coding transport format or the AptX transport format (Sen:[paragraph 0077-0078, 0082] describes obtain enhanced audio data from one or more fill elements using AAC codec format).

       Regarding Claim 13, the combination of Sen and You teach the device, wherein the extended audio data represents higher order ambisonic audio data (Sen: [0081-0082] describes extended audio data represents Higher-order Ambisonics (HOA) audio data).

     Regarding Claim 14, the combination of Sen and You teach the device, wherein the one or more processors are configured to de-mix the first audio data to obtain first higher order ambisonic audio data, wherein the second audio data comprises second higher order ambisonic audio data (Sen: [paragraph 0036-0037] describes remix (e.g. de-mix) core audio stream data (e.g. first audio data) to obtain various higher order ambisonic audio data (e.g. first higher order ambisonic audio data and second higher order ambisonic audio data)),
     and wherein the one or more processors are configured to render, based on the first higher order ambisonic audio data and the second higher order ambisonic audio data, 
  
      Regarding claims 15-22, these claims contain limitations found within that of claims 1-8 and the same rationale to rejection is used.
    
      Regarding claims 24-28, these claims contain limitations found within that of claims 10-14 and the same rationale to rejection is used.

    Regarding Claim 29, Sen teaches a device configured to obtain a backward compatible bitstream ([Fig 3A, Fig 11, paragraph 0048] describes apparatus processing a backward compatible bitstream), 
     the device comprising: one or more memories configured to store at least a portion of the backward compatible bitstream ([Fig 11] describes apparatus having processor and memory [paragraph 0048, 0074] describes a backward compatible bitstream stored on a storage medium),
     the backward compatible bitstream conforming to a legacy transport format ([paragraph 0046-0047] describes the backward compatible bitstream compatible to a legacy transport format); and
       specify, in the backward compatible bitstream, a first audio transport stream representative of first audio data ([paragraph 0031, 0076, 0080, 0084-0085] describes 
     specify, in the backward compatible bitstream, a second audio transport stream representative of second audio data ([paragraph 0031, 0076, 0080, 0084-0085] describes identifying (e.g. specifying) another transport stream represents an extension audio stream data (e.g. second audio data) in the backward compatible bitstream);
        and output the backward compatible bitstream ([paragraph 0080-0081, 0085] describes outputting the backward compatible bitstream to one or more loudspeakers).
       Sen fails to teach specify, in the backward compatible bitstream, one or more indications identifying synchronization information relative to the first audio transport stream and the second audio transport stream;
      However, You teaches specify, in the backward compatible bitstream, one or more indications identifying synchronization information relative to the first audio transport stream and the second audio transport stream ([col 4 lines 43-47, col 5 lines 16-32] describes identifying (specifying) the backward compatible bitstream which represents synchronization information of transport stream represents a core audio stream data and transport stream represents an extension audio stream data);
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include specify indications identifying synchronization information relative to the first audio transport stream and the second audio transport stream , in the backward compatible bitstream as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of established 

    Regarding claim 30, this claim contains limitations found within that of claim 29 and the same rationale to rejection is used.

9.    Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2014/0016784 A1); in view of You et al. (US 6226616 B1); and further in view of Ward et al. (US 2006/0034375 A1).
       Regarding claim 9, the combination of Sen and You teach the device wherein the one or more processors are further configured to receive backward compatible bitstream (Sen: [Fig 11, paragraph 0048, 0074] describes apparatus having processor and processor receiving a backward compatible bitstream).
      Sen and You  fails to teach wherein the one or more processors are further configured to receive, via a transport layer protocol that provides coarse alignment between the first audio transport stream and the second audio transport stream),
       However, Ward teaches wherein the one or more processors are further configured to receive, via a transport layer protocol that provides coarse alignment between the first audio transport stream and the second audio transport stream ([paragraph 0041-0042, 0047, 0059] describes receive via any suitable protocol (e.g. transport layer protocol) that provides coarse co-alignment between reference audio transport stream (e.g. first audio transport stream) and multi-programme transport stream (e.g. second audio transport stream),


     Regarding claim 23, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Riedmiller et al., US 20150348558 A1, generating or decoding an encoded audio bitstream including audio data and supplementary data.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459